Citation Nr: 1538656	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-04 253	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant had active service in the United States Army from March 1946 to March 1947.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in part, denied the Veteran's claim of entitlement to service connection for tinnitus.

In the VA Form 9 the appellant submitted in February 2011, he indicated that he wanted to present testimony at a Board hearing to be held at the RO.  Therefore, a Travel Board hearing was scheduled for January 14, 2015.  However, on January 8, 2015, the appellant's representative submitted a written statement in which it was stated the appellant wanted to cancel that Board hearing.  His request for a Board hearing is therefore considered withdrawn.  As there is no outstanding hearing request, the Board will proceed with consideration of the issue on appeal. 


FINDING OF FACT

The appellant's tinnitus is as likely the result of noise exposure in service and the service-connected hearing loss as it is the result of some other factor or factors.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal (service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board notes that the appellant's service medical treatment records, while referred to in the December 2010 Statement of the Case (SOC), are not included in the electronic evidence of record.

The appellant has submitted an article from the Mayo Clinic that indicated that the causes of tinnitus include exposure to loud noises and that hearing loss can cause tinnitus.  He has also submitted written statements from two friends to the effect that they were aware that the appellant experienced tinnitus.  

The appellant has already been granted service connected for his bilateral hearing loss based on acoustic trauma in service and the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  In addition, the report of the December 2009 VA audiology examination contains an opinion that it is at least as likely as not that the appellant's tinnitus is a symptom associated with his hearing loss.

The evidence unfavorable to the claim consists of the many years between service and clinical documentation of tinnitus and the statement of the December 2009 VA audiology examiner that it was less likely than not that the appellant's tinnitus was initiated from his military noise exposure.  Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently has service-connected bilateral sensorineural hearing loss as well as tinnitus, and that, based on his MOS as a light artillery gunner, he was exposed to acoustic trauma while he was on active duty.  Also, the appellant is competent to assert occurrence of an in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the October 2009 VA examiner stated that it was at least as likely as not that appellant's tinnitus was a symptom associated with his hearing loss which is service-connected.

The evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  The Board finds that the appellant's tinnitus is as likely the result of his noise exposure in service or it is as likely a symptom of his service-connected noise-induced hearing loss as it is the result of some other factor or factors.  Accordingly, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


